        Case 1:17-cv-00598-BKS-CFH Document 44 Filed 05/03/19 Page 1 of 2



O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Edward Moss
May 3, 2019                                                                                                    D: +1 212 728 5671
                                                                                                               emoss@omm.com
VIA ECF

Hon. Christian F. Hummel
U.S. Magistrate Judge
U.S. District Court, Northern District of New York
James T. Foley Courthouse
445 Broadway, Room 441
Albany, NY 12207

Re:      AngioDynamics, Inc. v. C.R. Bard, Inc. et al., No. 1:17-cv-0598 (BKS/CFH)

Dear Judge Hummel:

        We represent Defendants in the above-captioned matter and write jointly with Plaintiff to
request an extension of the deadlines to complete discovery and file dispositive motions.
Specifically, we request extensions of the following deadlines set forth in the October 4, 2018
Pretrial Scheduling Order (Dkt. No. 36) and the March 5, 2019 Text Order (Dkt. No. 41):

                                                                       Current                New
                            Opening Expert Report                      8/15/2019            10/11/2019
                            Rebuttal Expert Report                     9/27/2019            11/26/2019
                            Reply Expert Report                        11/1/2019             1/10/2020
                            Discovery Closes                          11/15/2019             1/24/2020
                            Motions Due                                12/6/2019              2/7/2020

        The parties are mindful of the Court’s directive to move this case along quickly, and we
have been working hard and have made substantial progress. Nevertheless, lead counsel for
Defendants have two trials this summer (one in June and one in July), each of which already
has been postponed and cannot be moved. Moreover, given the volume of documents that
have been produced, each side requires additional time to review and analyze the other side’s
production to prepare for depositions and expert reports. The parties have substantially
completed their document productions and, in total, have produced over one million pages of
electronic documents from the files of 60 custodians in response to nearly 80 requests for
production. Accordingly, the parties respectfully request this relatively modest extension. We
are, of course, happy to discuss if the Court wishes to do so.




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
      Case 1:17-cv-00598-BKS-CFH Document 44 Filed 05/03/19 Page 2 of 2




Respectfully submitted,


/s/ Edward Moss


Edward Moss
of O’MELVENY & MYERS LLP

ENM

cc:    All Parties via ECF




                                                                          2
